DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:
The recitation of “secondUE” recited in claim 4, line 4 should be changed to -- second UE --.
The recitation of “routeof” recited in claim 6, line 2 should be changed to -- route of --.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weir et al (US 2021/0280321).
Regarding independent claim 1, Weir, as shown in fig. 2, teaches a contact tracking method, comprising: obtaining positioning information of a plurality of user equipments (UEs) (210), wherein the plurality of UEs transmit wireless signals, the positioning information is determined based on the wireless signals, and the wireless signals indicate one of a network provider identifier, a signal strength, and geolocation ([0011]: “a location data point each time a mobile device is detected. Each location data point comprises a timestamp, an association with the wireless access point, and an association with a user corresponding to the mobile device”); recording travel routes of the UEs, wherein each of the travel routes records the positioning information of one of the UEs over time ([0011]; “The server is in communication with the data store and is configured to receive an identification of a first user determined to be an index case of a disease; determine, based on the timestamps and the wireless access points corresponding to a plurality of location data points associated with the first user, a movement profile corresponding to the first user; identify, based on the movement profile, one or more additional location data points indicative of a possible contact with the first user, each of the one or more additional location data points associated with a user other than the first user; and determine, based on the one or more additional location data points, a set of second users who may have come into contact with the first user”); and analyzing the travel routes of the UEs to determine a contact situation between a first UE and a second UE of the UEs based on a contact criteria ([0011]; “The server is in communication with the data store and is configured to receive an identification of a first user determined to be an index case of a disease; determine, based on the timestamps and the wireless access points corresponding to a plurality of location data points associated with the first user, a movement profile corresponding to the first user; identify, based on the movement profile, one or more additional location data points indicative of a possible contact with the first user, each of the one or more additional location data points associated with a user other than the first user; and determine, based on the one or more additional location data points, a set of second users who may have come into contact with the first user”). See also [0031]-[0033] and [0036].
Regarding independent claim 11, the claim is a corresponding apparatus claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1. Weir further teaches the apparatus comprising server to perform the steps.
Regarding dependent claims 2 and 12, Weir further teaches wherein the positioning information comprises a location and a timestamp, and the step of recording travel routes of the UEs comprises: providing a corresponding timestamp to the location of one of the UEs, wherein one of the travel routes records the location and the corresponding timestamp. See [0011]: “Each location data point comprises a timestamp, an association with the wireless access point, and an association with a user corresponding to the mobile device. The server is in communication with the data store and is configured to receive an identification of a first user determined to be an index case of a disease; determine, based on the timestamps and the wireless access points corresponding to a plurality of location data points associated with the first user, a movement profile corresponding to the first user; identify, based on the movement profile, one or more additional location data points indicative of a possible contact with the first user”.
Regarding dependent claims 3 and 13, Weir further teaches wherein the step of analyzing the travel routes of the UEs comprises: determining the contact criteria, wherein the contact criteria comprises: deeming the second UE as contacted to the first UE in response to a distance between the first UE and the second UE being less than a distance threshold for more than a time threshold; and deeming the second UE as contacted to the first UE in response to the second UE 25 having visited a spot where the first UE has stayed beforehand.” See [0078]: “The grace period is a predetermined time period selected to allow for temporary periods of signal attenuation or increased distance between users during a contact tracing event. For example, if two users stand with six feet of each other for a relatively long time period (e.g., five minutes or more), but move to a greater distance (e.g., 20 feet apart) for a brief period (e.g., 30 seconds) in the middle of the five-minute time period, it is generally understood that such momentary distancing does not substantially reduce the probability of pathogen transmission during the five-minute time period. Thus, it is desirable to incorporate a grace period as described herein so as to reduce the occurrence of false negative results” and [0096] and [0099].
Regarding dependent claims 4 and 14, Weir further teaches wherein the step of analyzing the travel routes of the UEs comprises: determining a mobility of the first UE; and comparing the travel route of the second UE having the same mobility. See [0093]-[0095].
Regarding dependent claims 5 and 15, Weir further teaches wherein the step of analyzing the travel routes of the UEs comprises: determining an environment where the first UE is located; and comparing the travel route of the second UE located in the same environment. See [0040], the locations of the users within the ship.
Regarding dependent claims 6 and 16, Weir further teaches wherein the step of analyzing the travel route of the UEs comprises: providing the travel route of the first UE and analyze all contact candidates based on the contact criteria, or providing a spot and analyze all of the UEs having visited the spot to generate a contact chain. See [0031] - [0033].
Regarding dependent claims 7 and 17, Weir further teaches providing a risk value for one of the UEs, wherein the risk value is related to a duplication of the travel routes. See [0078]: “The grace period is a predetermined time period selected to allow for temporary periods of signal attenuation or increased distance between users during a contact tracing event. For example, if two users stand with six feet of each other for a relatively long time period (e.g., five minutes or more), but move to a greater distance (e.g., 20 feet apart) for a brief period (e.g., 30 seconds) in the middle of the five-minute time period, it is generally understood that such momentary distancing does not substantially reduce the probability of pathogen transmission during the five-minute time period.” See also [0096] and [0099].
Regarding dependent claims 8 and 18, Weir further teaches wherein the risk value is further related to direct contact with the first UE. See [0037]: “In implementations of the present disclosure, individuals who are identified as “close contacts” (either by direct association with the index case as demonstrated by recorded contact tracing events, proximate movement profiles or by indirect association with the index case via an intermediary close contact) can be quickly isolated using narrowly-tailored person- or group-specific quarantines.”
Regarding dependent claims 9 and 19, Weir further teaches wherein the risk value is further related to an environment where the first UE. See [0040], the locations of the users within the ship.
Regarding dependent claims 10 and 20, Weir further teaches determining the environment based on a check-in place posted by the first UE. See [0033], [0037] and [0041].

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Scofield et al (US 9,516,470), Pakzad et al (US 2013/0335273), Matus et al (US 2018/0077538) and Weir et al (US 2021/0280321) are cited because they are pertinent to the method and apparatus for determining the close proximity of the UEs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636